Citation Nr: 1821350	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-37 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to November 19, 2012, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the claims file. 

The issue of whether the March 1980 denial of entitlement to service connection for tinnitus was clearly and unmistakably erroneous has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. The record evidence shows that the Veteran's claim to reopen his claim for service connection for tinnitus was received on November 19, 2012.

2. The earliest effective date for the establishment of service connection for tinnitus is November 19, 2012 - the date the Veteran first filed his claim to reopen.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 19, 2012 for the grant of service connection for tinnitus are not met.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. 
§§ 3.114, 3.400, 3.816 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (West 2012); 38 C.F.R. § 3.400 (2017).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1) (West 2012); 38 C.F.R. 
§ 3.400(b)(2)(i) (2017).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2017).  

Regarding reopened claims, the effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (r).

The Veteran has claimed entitlement to an effective date prior to November 19, 2012 for the grant of service connection for tinnitus.  Notably, the Veteran filed a claim for service connection for ringing in the ears and hearing loss in January 1980.  In a March 1980 rating decision, the RO granted hearing loss but denied tinnitus.  The Veteran did not appeal this decision and there was no additional evidence submitted prior to expiration of the appeal period.  See 38 C.F.R. § 3.400(q)(1).  The Veteran then submitted a new claim for service connection for tinnitus on November 19, 2012.  In a May 2014 rating decision, the RO reopened and granted the claim effective November 19, 2012. 

The earliest date upon which service connection can be granted is November 19, 2012, the date of receipt of a new claim.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (q)(2).  

The Veteran further asserted that his January 1970 separation examination showed hearing loss and as a result, the March 1980 denial of tinnitus was erroneous based on this showing.  However, the evidence shows that all identified service treatment records, including his separation examination, were considered when the Veteran's tinnitus claim was first adjudicated.  As such, reconsideration under 3.156(c) does not apply.   

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 
38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date prior to November 19, 2012, for the grant of service connection for tinnitus is denied. 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


